Citation Nr: 0635574	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  00-02 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for muscle and joint pain, 
claimed as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from December 1988 to 
August 1991 with service in Southwest Asia from January 1991 
to May 1991.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  Jurisdiction over the veteran's claims 
folder was subsequently transferred to the Los Angeles, 
California RO.

When the veteran's case was most recently before the Board in 
November 2005 it was remanded for additional development of 
the record.  It has been returned to the Board for appellate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that service connection for muscle and 
joint pain due to undiagnosed illness is warranted.  The 
Board notes that VA outpatient treatment records reflect a 
diagnosis of fibromyalgia and complains of joint pain 
particular in the veteran's knees.  It is unclear whether the 
veteran's claimed muscle and joint pain can be attributed to 
such diagnosis of fibromyalgia.  

In prior remands issued in October 2002 and November 2005, 
the Board directed that a VA examiner address the veteran's 
complaints of muscle and joint pain, and if the veteran was 
found to be suffering from such symptoms, to determine 
whether they could be attributed to a known clinical 
diagnosis.  While the veteran was afforded an examination in 
March 2003, the examiner did not address the veteran's 
general complaints of muscle and joint pain.  

Similarly, while the veteran was afforded another examination 
in June 2006, the examination appears to have been limited to 
the veteran's complaints of ankle pain rather than general 
complaints of muscle and joint pain.  In this regard, the 
Board notes that the instructions from the agency of original 
jurisdiction to the examination misidentified the issue on 
appeal as one of entitlement to service connection for right 
ankle disability rather than generalized muscle and joint 
pain.  

Because of the inadequacies in the prior examination reports, 
the Board concludes that it is without sufficient evidence to 
address the issue of entitlement to service connection for 
muscle and joint pain resulting from undiagnosed illness.  
Thus, additional action is necessary before a final 
determination of the veteran's claim. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination by a physician to 
determine the etiology of any currently 
present disorder productive of muscle and 
joint pain.

The examiner should note and detail all 
reported signs and symptoms of muscle and 
joint pain.  The examiner should provide 
details about the onset, frequency, 
duration, and severity of all complaints 
relating to muscle pain and joint pain, 
and indicate what precipitates them.

The examiner should determine whether 
there are any objective indications that 
the veteran is suffering from muscle and 
joint pain.

The examiner should specifically 
determine whether the veteran's 
complaints of muscle and joint pain are 
attributable to any known diagnostic 
entity, to include the previously 
diagnosed fibromyalgia.  If not, the 
examiner should specifically state 
whether he is unable to ascribe a 
diagnosis to the veteran's complaints.

2.  If upon completion of the above 
action the claim remains denied, the case 
should be returned after compliance with 
appellate procedure. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



